Exhibit 10.2
     SECOND AMENDMENT dated as of August 22, 2008 (this “Amendment”), to the
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of April 20, 2007 (the
“Credit Agreement”), among THE GOODYEAR TIRE & RUBBER COMPANY, an Ohio
corporation (“Goodyear”); GOODYEAR DUNLOP TIRES EUROPE B.V., a corporation
organized under the laws of the Netherlands; GOODYEAR DUNLOP TIRES GERMANY GMBH,
a company organized under the laws of the Federal Republic of Germany; GOODYEAR
GMBH & CO KG, a partnership organized under the laws of the Federal Republic of
Germany; DUNLOP GMBH & CO KG, a partnership organized under the laws of the
Federal Republic of Germany; GOODYEAR LUXEMBOURG TIRES S.A., a société anonyme
organized under the laws of Luxembourg; the lenders party thereto (together with
their successors and permitted assigns thereunder, the “Lenders”); J.P. MORGAN
EUROPE LIMITED, as Administrative Agent (in such capacity, the “Administrative
Agent”); and JPMORGAN CHASE BANK, N.A., as Collateral Agent.
          WHEREAS, on the terms and conditions set forth in the Credit
Agreement, the Lenders have extended and agreed to extend credit to the
Borrowers; and
          WHEREAS Goodyear and the Borrowers have requested that the Lenders
amend, and the Lenders under the Credit Agreement whose signatures appear below,
constituting at least the Majority Lenders, are willing to amend, certain
provisions of the Credit Agreement on the terms and subject to the conditions
set forth herein.
          NOW, THEREFORE, in consideration of the foregoing and for other good
and valuable consideration, the receipt of which is hereby acknowledged, the
parties hereto hereby agree as follows:
          SECTION 1. Defined Terms. Capitalized terms used and not defined
herein shall have the meanings given to them in the Credit Agreement or, if not
defined therein, in the Guarantee and Collateral Agreement, each as amended
hereby or pursuant hereto.
          SECTION 2. Amendment of the Credit Agreement. Upon the effectiveness
of this Amendment as provided in Section 5 below: (a) Section 1.01 of the Credit
Agreement is hereby amended by inserting in the appropriate alphabetical
positions the following new definitions:
     “German Reorganization” means the reorganization of the J.V. Subsidiaries
organized under the laws of the Federal Republic

 



--------------------------------------------------------------------------------



 



of Germany as described in Schedule 1 to the Second Amendment to this Agreement
dated as of August 22, 2008.
     “German Reorganization Date” means the date on which a Financial Officer
shall have delivered a certificate to the Administrative Agent stating that on
such date (a) the German Reorganization has been consummated, (b) the portion of
the aggregate outstanding ABT Credit Exposures represented by ABT Loans and
Swingline Loans to, Letters of Credit for the account of, and LC Disbursements
owing by the European J.V. and Lux Tires do not, after giving effect to the
German Reorganization, exceed €125,000,000 and (c) as of such date, before and
after giving effect to the German Reorganization, (i) no Default or Event of
Default has occurred and is continuing, and (ii) the representations and
warranties of Goodyear, the European J.V. and each other Borrower set forth
herein and in the Second Amendment to this Agreement are true and correct in all
material respects, except to the extent such representations and warranties
relate to an earlier date (in which case they were true and correct as of such
earlier date).
          (b) Section 2.01 of the Credit Agreement is hereby amended by
replacing subclause (iii) of clause (a) thereof with the following: “(iii) the
portion of the aggregate outstanding ABT Credit Exposures represented by ABT
Loans and Swingline Loans to, Letters of Credit for the account of, and LC
Disbursements owing by the European J.V. and Lux Tires exceeding (A) at any time
prior to the German Reorganization Date, €195,000,000, and (B) at any time on or
after the German Reorganization Date, €125,000,000”.
          (c) Section 6.11 of the Credit Agreement is hereby amended by
replacing the first word thereof with the following phrase: “At all times prior
to the German Reorganization Date (on and after which date the provisions of
this Section 6.11 shall have no further effect), notwithstanding”.
          (d) The Credit Agreement is hereby amended by inserting immediately
after Section 6.11 thereof the following new Section 6.12:
     “SECTION 6.12. German Subsidiary Matters. Notwithstanding any other
provision of this Agreement, the German Reorganization may be consummated on the
German Reorganization Date. On and after the German Reorganization Date,
notwithstanding any provision to the contrary contained in this Agreement, GDTG
shall at all times hold directly (and not through subsidiaries) not less than
80% of all the PP&E of all the J.V. Subsidiaries organized under the laws of the
Federal Republic of Germany as of the end of the then most recently ended period
for which financial statements have been delivered under Section

-2-



--------------------------------------------------------------------------------



 



5.01(a) or (b). For purposes of this Section, “PP&E” means property, plant &
equipment.
          (e) The Credit Agreement is hereby amended by inserting immediately
after Section 7.03 thereof the following new Section 7.04:
     “SECTION 7.04. Collections. On and after the German Reorganization Date,
if, following the occurrence and during the continuance of an Event of Default
and the decision of the Required Lenders to exercise remedies under the
guarantees and security documents, any proceeds are received in respect of any
Guarantee of the Obligations or any Collateral securing the Obligations, in each
case of any J.V. Loan Party, Goodyear or any US Subsidiary Guarantor other than
the J.V. Subsidiaries organized under the laws of the Federal Republic of
Germany, such proceeds shall be deposited in a collateral account in the name of
and under the exclusive dominion and control of the Collateral Agent and shall
be held by the Collateral Agent until such time as the Collateral Agent
determines that either (i) all proceeds that are reasonably likely to be
realized from GDTG and its subsidiaries organized under the laws of the Federal
Republic of Germany or from their respective assets have been realized or
(ii) the application of such funds held in such account to pay the Obligations
shall result in the payment in full of all the Obligations, at which time such
funds held in such account shall be applied as set forth in Section 5.03 of the
Guarantee and Collateral Agreement.
          SECTION 3. Representations and Warranties. Each of Goodyear and each
Borrower represents and warrants to the Administrative Agent and the Lenders
that:
          (a) On the date hereof, after giving effect to this Amendment, no
Default has occurred and is continuing.
          (b) All representations and warranties of Goodyear, the European J.V.
and each other Borrower set forth herein and in the Credit Agreement are true
and correct in all material respects on and as of the date hereof, except to the
extent such representations and warranties relate to an earlier date (in which
case they were true and correct as of such earlier date).
          SECTION 4. Fees. Goodyear agrees to pay on the Amendment Effective
Date to the Administrative Agent, for the account of each Lender that executes
and delivers a counterpart of this Amendment to the Administrative Agent (or its
counsel) at or prior to noon, New York City time, on August 22, 2008, a work fee
(the “Work Fee”) in an amount equal to 0.05% of the aggregate amount of such
Lender’s Commitments. All such fees shall be payable in immediately available
funds and shall not be refundable.

-3-



--------------------------------------------------------------------------------



 



          SECTION 5. Conditions Precedent to Effectiveness. This Amendment shall
become effective as of the date (the “Amendment Effective Date”) on which the
Administrative Agent shall have received (a) counterparts hereof duly executed
and delivered by Goodyear, each Borrower and the Majority Lenders, (b) a
certificate of an Financial Officer of Goodyear stating that on the Amendment
Effective Date (i) no Default or Event of Default has occurred and is
continuing, and (ii) the representations and warranties of Goodyear, the
European J.V. and each other Borrower set forth herein and in the Credit
Agreement are true and correct in all material respects on and as of the date
hereof, except to the extent such representations and warranties relate to an
earlier date (in which case they were true and correct as of such earlier date),
and (c) the Work Fees payable to the Lenders that delivered counterparts of this
Amendment on or prior to the time specified in Section 3.
          SECTION 6. No Other Amendments or Waivers; Confirmation. Except as
expressly amended hereby, the provisions of the Credit Agreement are and shall
remain in full force and effect. Nothing herein shall be deemed to entitle
Goodyear or the Borrowers to a consent to, or a waiver, amendment, modification
or other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement in similar or different
circumstances. This Amendment shall be a Credit Document for all purposes of the
Credit Agreement. On and after the Amendment Effective Date, any reference to
the Credit Agreement shall mean the Credit Agreement as modified hereby.
          SECTION 7. Expenses. Goodyear agrees to pay or reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment, including the reasonable fees, charges and disbursements of
Cravath, Swaine & Moore LLP and Allen & Overy LLP, counsel for the
Administrative Agent.
          SECTION 8. Governing Law. This Amendment and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.
          SECTION 9. Counterparts. This Amendment may be executed by one or more
of the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. This Amendment may be delivered by facsimile transmission of the
signature pages hereof.
          SECTION 10. Austrian Matters. Each party hereto is reminded of its
obligations under Section 9.20 of the Credit Agreement and confirms that it will
execute this Amendment outside the Republic of Austria, it will not send any
notice or other communication in respect of this Amendment into or from the
Republic of Austriabring and it will not send to or otherwise produce in Austria
an original copy, notarised copy or certified copy of this Amendment.

-4-



--------------------------------------------------------------------------------



 



          SECTION 11. Headings. The section headings used herein are for
convenience of reference only, are not part of this Amendment and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Amendment.
          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their duly authorized officers as of the day
and year first above written.

                      THE GOODYEAR TIRE & RUBBER COMPANY,    
 
               
 
      by   /s/ Damon Audia    
 
         
 
Name: Damon Audia    
 
          Title: Vice President and Treasurer    
 
                    GOODYEAR DUNLOP TIRES EUROPE B.V.,    
 
               
 
      by   /s/ D. Golsong    
 
         
 
Name: Dominique Golsong    
 
          Title: Director and Chief Legal Officer    
 
               
 
      by   /s/ W. Schiemichen    
 
         
 
Name: Wolfgang Schiemichen    
 
          Title: Vice President Finance EMEA    
 
                    GOODYEAR DUNLOP TIRES GERMANY GMBH,    
 
               
 
      by   /s/ R. Landwehr    
 
         
 
Name: Dr. Rainer Landwehr    
 
          Title: Group Managing Director    
 
               
 
      by   /s/ Luca Crepaccioli    
 
         
 
Name: Luca Crepaccioli    
 
          Title: Finance Director    

-5-



--------------------------------------------------------------------------------



 



                      GOODYEAR GMBH & CO. KG,    
 
               
 
      by   /s/ Frank Titz    
 
         
 
Name: Frank Titz    
 
          Title: Managing Director  
 
               
 
      by   /s/ Dieter Scholling    
 
         
 
Name: Dieter Scholling    
 
          Title: Managing Director    
 
                    DUNLOP GMBH & CO. KG,    
 
               
 
      by   /s/ Jean-Jacques Wiroth    
 
         
 
Name: Jean-Jacques Wiroth    
 
          Title: Managing Director    
 
               
 
      by   /s/ Michael Kuhn    
 
         
 
Name: Michael Kuhn    
 
          Title: Managing Director    
 
                    GOODYEAR LUXEMBOURG TIRES S.A.,    
 
               
 
      by   /s/ Hymann Lange    
 
         
 
Name: Hymann Lange    
 
          Title: Finance Director    
 
               
 
      by   /s/ M. Stephany    
 
         
 
Name: Monique Stephany    
 
          Title: Authorized Signature    

6



--------------------------------------------------------------------------------



 



                      J.P. MORGAN EUROPE LIMITED, individually and as
Administrative Agent,    
 
               
 
      by   /s/ Ching Loh    
 
         
 
Name: Ching Loh    
 
          Title: Associate    
 
                    JPMORGAN CHASE BANK, N.A. individually and as Collateral
Agent,    
 
               
 
      by   /s/ Robert P. Kellas    
 
         
 
Name: Robert P. Kellas    
 
          Title: Executive Director    

7



--------------------------------------------------------------------------------



 



                           The undersigned institution hereby approves and
becomes a party to the Second Amendment dated as of August 22, 2008, to the
Amended and Restated Revolving Credit Agreement dated as of April 30, 2007, of
The Goodyear Tire & Rubber Company; Goodyear Dunlop Tires Europe B.V., Goodyear
Dunlop Tires Germany GmbH, Goodyear GmbH & CO. KG, Dunlop GmbH & CO. KG and
Goodyear Luxembourg Tires S.A.:
 
                         NAME OF INSTITUTION:    
 
               
 
      by        
 
         
 
Name:    
 
          Title:    
 
                    For any institution requiring a second signature line:    
 
               
 
      by        
 
         
 
Name:    
 
          Title:    

8



--------------------------------------------------------------------------------



 



Schedule 1
German Reorganization
RVM Reifen Vertriebsmananagement GmbH will be merged into Goodyear Dunlop Tires
Germany (“GDTG”), with GDTG being the surviving entity. As a consequence of such
merger, each of Goodyear GmbH & Co. KG, Dunlop GmbH & Co. KG, Fulda Reifen GmbH
& Co. KG and M-Plus Multimarkenmanagement GmbH & Co. KG ceases to exist without
liquidation and all of their assets and liabilities pass to GDTG (so-called
collapse merger - Anwachsung) by operation of law with legal effect as of the
registration of such merger with the commercial register.

9